Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory or meet the elected claims. The most pertinent one has been applied.
	
Election/Restrictions

The applicant has elected Group I (claims 1-8 and 19) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 19 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Monsheimer et al. (US 20060134419) in view of Dupont et al. (GB 1250225 listed on IDS and ISR).
As to claims 1-8 and 19, Monsheimer (abs., examples, claims, 2, 7-8, 12-16, 21, 38, 41, 72,  ) discloses a 3D shaped article produced by layer-by-layer process using a PAEK particles having BET surface area of 1-60 m2/g (overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05)  and exemplary d90 of 113.8 m.  The PAEK may have the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  The PAEK particles is produced by milling process and further contains 0.01-10% of flow agent (fumed silica).
Monsheimer is/are silent on the claimed PAEK of formulae P, M, P’, and M’.
In the same area of endeavor of producing PAEK shaped articles, Dupont (abs., examples, claims, 1:20-30, 3:10-35, 4:50-95, tables) discloses a PAEK (corresponding to the claimed molar ratio of 1:1) that meets the claimed one:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 .  The PAEK shows outstanding chemical and solvent resistance, thermal stability, electrical and dielectric properties, etc.
Therefore, as to claims 1-8 and 19, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Monsheimer and replaced the PAEK with the one in view of Dupont, because the resultant #D shaped articles would yield the aforementioned improved properties.
The references are silent on the claimed properties, such as TGA, Tm, Tg, bulk density, and the BET and d90 measured by the claimed method.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components comprising PEAK particles having the claimed particle d90 size and surface area and fumed silica (the same one used by this application according to instant specification) with the claimed loading.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766